 Case 3:20-cv-12252-RHC-APP ECF No. 6 filed 08/21/20             PageID.80     Page 1 of 3



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

DONALD EASON,

                     Plaintiff,
v.
                                                         Case No. 20-12252
GRETCHEN WHITMER,
JONATHAN BRATER, and
JOCELYN BENSON,

                Defendants.
________________________________/

     OPINION AND ORDER DENYING IN PART PLAINTIFF’S MOTION FOR
 TEMPORARY RESTRAINING ORDER AND/OR PRELIMINARY INJUNCTION AND
             SETTING A PRELIMINARY INJUNCTION HEARING

       Plaintiff Donald Eason is campaigning as an independent candidate for the

United States House of Representatives in Michigan's 13th congressional district. He

has filed a two-count complaint alleging violations of his First and Fourteenth

Amendment rights as a candidate and a registered voter based on the impact of certain

Michigan ballot access laws in combination with the effects of executive orders issued

by the Governor in response to the COVID-19 pandemic. Currently pending before the

court is Plaintiff’s motion for a temporary restraining order and/or preliminary injunction

seeking to enjoin Defendants Gretchen Whitmer, Jocelyn Benson, and Jonathan Brater

from enforcing the signature requirement and filing deadline laws outlined in M.C.L. §§

168.133 and 168.544 in order to provide Plaintiff “with the same or similar

accommodations given to major party candidates.” (ECF No. 2, PageID.16.)

       To obtain the extraordinary remedy of a TRO, Plaintiff must “clearly show that

immediate and irreparable injury, loss, or damage will result . . . before [Defendants] can
Case 3:20-cv-12252-RHC-APP ECF No. 6 filed 08/21/20               PageID.81     Page 2 of 3



be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A). Specifically, the court must consider

four factors: “(1) [W]hether [Plaintiff] has a strong likelihood of success on the merits, (2)

whether [Plaintiff] would suffer irreparable injury absent a stay, (3) whether granting the

[relief] would cause substantial harm to others, and (4) whether the public interest would

be served by granting the [relief].” Ohio Republican Party v. Brunner, 543 F.3d 357, 361

(6th Cir. 2008) (quotation removed). Upon review of the record as it stands, the court is

not persuaded that Plaintiff is entitled to the extraordinary remedy of a TRO.

       Plaintiff’s argument is not a model of clarity, but appears to be that because other

election-related deadlines and requirements have been altered in response to the

COVID-19 pandemic, so too should certain requirements be eliminated as they create

impediments to placing Plaintiff on the ballot. (ECF No. 2, PageID.25-26.) Plaintiff

contends that “there is no compelling or legitimate state interest for Defendants'

insistence on enforcing the Ballot Access Statutes.” (Id. at PageID.29.) The court is not

persuaded by such broad generalizations.

       Election regulations in a general sense are necessary to ensure that elections

run smoothly and fairly. With respect to signature requirements, there exists ample

precedent recognizing that states have an important interest in ensuring that candidates

amass “a significant modicum of support” before printing their name on the ballot.

Jenness v. Fortson, 403 U.S. 431, 442, (1971); see also American Party of Texas v.

White, 415 U.S. 767, 783 (1974); Munro v. Socialist Workers Party, 479 U.S. 189, 194

(1986); Timmons v. Twin Cities Area New Party, 520 U.S. 351, 367 (1997); Libertarian

Party of Ky v. Grimes, 835 F.3d 570, 577 (6th Cir. 2016). While ballot access laws do

“place burdens on two different, although overlapping, kinds of rights – the right of



                                              2
 Case 3:20-cv-12252-RHC-APP ECF No. 6 filed 08/21/20                       PageID.82   Page 3 of 3



individuals to associate for the advancement of political beliefs, and the right of qualified

voters, regardless of their political persuasion, to cast their votes effectively[,]” Williams

v. Rhodes, 393 U.S. 23, 30-31 (1968), “[t]his does not mean . . . that all state restrictions

on political parties and elections violate the Constitution.” Libertarian Party of Ohio v.

Blackwell, 462 F.3d 579, 585 (6th Cir. 2006). Based on the limited information before

the court at this early stage in the proceedings, the court cannot conclude that Plaintiff

has a likelihood of success on the merits of his claim that the challenged laws place an

unconstitutional burden on him. The public would not be served by granting the

requested relief and certainly not “before [Defendants] can be heard in opposition.” Fed.

R. Civ. P. 65(b)(1)(A). Accordingly,

         IT IS ORDERED that Plaintiff’s motion for temporary restraining order and/or

preliminary injunction (ECF No. 2) is DENIED IN PART. It is DENIED with respect to

Plaintiff’s request for a TRO.

         IT IS FURTHER ORDERED that a hearing on Plaintiff’s request for a preliminary

injunction is set for September 10, 2020 at 10:00 AM. Defendants’ responses to

Plaintiff’s request for a preliminary injunction must be filed by September 2, 2020.

                                                               s/Robert H. Cleland                   /
                                                               ROBERT H. CLELAND
                                                               UNITED STATES DISTRICT JUDGE
Dated: August 21, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, August 21, 2020, by electronic and/or ordinary mail.

                                                               s/Lisa Wagner                     /
                                                               Case Manager and Deputy Clerk
                                                               (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\20-12252.EASON.tro.HEK.RHC.docx




                                                          3
